                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE



  MICHAEL JAMES CAMPBELL,                            )
                                                     )
                 Plaintiff,                          )
                                                     )
  v.                                                 )   No. 2:18-CV-85
                                                     )       REEVES/WYRICK
  JAMES KNIPPER, et al.,                             )
                                                     )
                 Defendants.                         )




                                        JUDGMENT


        In accordance with the Memorandum Opinion filed contemporaneously herewith, it

  is ORDERED that Randy Collier, Richard Spivey, Todd Ross, John Pruitt, Hawkins

  County Sheriff’s Department, and Hawkins County Commissioners are DISMISSED as

  defendants in this action pursuant to Federal Rule of Civil Procedure 54(b).

        Enter:


                                    ____________________________________________
                                    CHIEF UNITED STATES DISTRICT JUDGE


   ENTERED AS A JUDGMENT


   /s/ JOHN L. MEDEARIS
        CLERK OF COURT




Case 2:18-cv-00085-PLR-CRW Document 59 Filed 04/30/20 Page 1 of 1 PageID #: 196
